Exhibit 99.3 Washington Mutual, Inc. Prepared Remarks for Second Quarter 2007 Earnings Conference Call July 18, 2007 Please see the Cautionary Statements at the end of this document Remarks of Kerry Killinger Chairman and CEO Good afternoon, everyone. Thank you for joining us today as we review our second quarter 2007 results. As Alan mentioned, joining me today on the call is Tom Casey, our CFO. And our President, Steve Rotella, will also be available to answer questions at the end of our remarks this afternoon. Second Quarter 2007 Earnings Today we announced second quarter net income of $830 million, or 92 cents per share, up 16 percent from $767 million, or 79 cents per share in the second quarter of 2006. Earnings per share for the second quarter were also up 7 percent from 86 cents in the first quarter. I’m also pleased to announce that the Board once again increased the quarterly cash dividend – for the 48th consecutive quarter – by one cent, to 56 cents per share. Overview Our performance this quarter once again demonstrates the strength and momentum of our retail strategy, which continues to fuel impressive organic growth, and the benefits of our work to diversify the company. The ability to generate strong organic growth is, I believe, a hallmark of the most successful, top-tier performing companies. Our commitment to innovation in products and services
